DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 11,123,014 to Apperson et al. (‘Apperson”) in view of Yeh et al. Pub. No. 2019/0240490 (“Yeh”). Claims 1-4 and 8 of Apperson are directed to a wearable device comprising: an antenna configured to harvest electrical energy from an external electro-magnetic radiation (EMR) source, one or more sensors powered by the harvested electrical energy and configured to detect one or more physiological parameters of a wearer, and a transceiver/ communication system configured to be powered by the harvested electrical energy and to output information related to the sensed physiological parameter. However, the claims do not specifically teach monitoring oxygen saturation parameter associated with the wearer as presently claimed. Yeh discloses a wearable device (see Par. 0063) configured for monitoring physiological parameters associated with a user such as oxygen saturation (see Pars. 0046, 0311). Hence, at the time of the applicant’s  in view of Yeh to incorporate oxygen saturation sensor to the device in order to monitor blood oxygen level of the user as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh et al. Pub. No. 2019/0240490 (“Yeh”).
Yeh, discloses an implantable device comprising: implantable sensors configured to monitor physiological parameters (see Par. 0046) including oxygen saturation sensors (see Par. 0311), and an antenna 4402 that receives electromagnetic waves and converts the electromagnetic waves to electrical signal to power the sensors (see Par. 0504), and a wireless data communication (see Pars. 0004, 0071). Yeh further teaches that, in several embodiments where the device is a wearable external device (see Par. 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran, U.S. Patent No. 8,489,199 in view of Yeh et al. Pub. No. 2019/0240490 (“Yeh”).
Regarding claim 1, Rofougaran discloses an implantable device comprising: an antenna configured to harvest electrical energy from EMR emitted by a transmitter of an external device 20 (see Figs. 1-2, Col. 3 lines 1-12, and col. 5 lines 14-18); one or more bio-medical sensors 10 powered by the harvested electrical energy and configured to monitor physiological parameters including blood oxygen; and a communication system powered by the harvested electrical energy and configured to output information associated with monitored parameters (see the abstract and Figs. 17, 20-22). Regarding claim 7, Rofougaran further teaches a memory system configured to store data.
However, Rofougaran does not teach a wearable device. Yeh, described above teaches an alternative implantable device comprising: implantable sensors configured to monitor physiological parameters (see Par. 0046) including oxygen saturation sensors (see Par. 0311), and an antenna 4402 that receives electromagnetic waves and converts the electromagnetic waves to electrical signal to power the sensors (see Par. 0504), and a wireless data communication (see Pars. 0004, 0071). Yeh further teaches that, in several embodiments where .
Claims 2-7, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran in view of Yeh as applied to claims 1 and 7 above, and further in view of Segalowitz, U.S. Patent No. 5,511,553.
Rofougaran, described above, does not teach sensors adapted to measure physiological parameters including ECG signals. Segalowitz discloses an alternative wearable device for detecting physiological parameters of a wearer, comprising a plurality of sensors, including ECG monitors and an oximeter adapted for measuring blood oxygen saturation (see col. 8, lines 56-67, col. 9, lines 8-41, and col. 12, lines 4-9), and a transmitter module adapted for transmitting detected physiological parameters to an external device (see Figs. 1A, 8, 9 and 29). Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Rofougaran in view of Segalowitz to include oximeter to the device of Inciardi in order to monitor blood oxygen of the wearer as claimed.
Regarding claims 2 and 16, Inciardi teaches that the use of a wearable device comprising electrocardiographic (ECG) monitors for monitoring ECG data, and a communication system for transmitting the ECG data is well known in the art (see Pars. 0012 — 0019). 
Regarding claims 3, 4, 17, and 18, Inciardi teaches the use of monitoring device configured to automatically communicate with an on-site or a remote medical personal, e.g., 
system adapted for constantly updating the wearer’s/patient’s condition, and the course of treatment (see Par. 0035). The wearable device of Segalowitz further comprises chips containing artificial intelligence adapted for clinical assessment of the wearer’s condition in real time, and to alert the wearer of immediate need or delayed option to seek a medical help (see col. 45, lines 48-64).
Regarding claims 5 and 19, Inciardi’s device comprises rechargeable batteries adapted to store electrical energy and to power the sensors as claimed (see Par. 0048).
Regarding claims 7 and 20, the wearable device of Inciardi further comprises an internal memory configured to store data related to physiological parameters of the wearer (see the abstract and Par. 0021). /AHMED M FARAH/ Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.